EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Colin Harris on 2/19/2021.

The application has been amended as follows: 
	Claim 1, line 10: after “the casting billet” insert --, wherein each ejection port of the cooling nozzles is formed in a rectangular shape, a distance L1 until completion of solidification after a start of solidification of an ingot forming the casting billet cooled with the coolant water released from each ejection port is set to satisfy Expression (1) below, and a length β of the long side of each ejection port is set to satisfy Expression (2) below: [Expression 1]             
                L
                1
                =
                
                    
                        
                            
                                
                                    
                                        D
                                    
                                    
                                        2
                                    
                                
                                -
                                δ
                            
                        
                    
                    
                        
                            
                                tan
                            
                            ⁡
                            
                                ψ
                            
                        
                    
                
            
         [Expression 2]             
                β
                ≥
                L
                1
                 
                ×
                 
                
                    
                        sin
                    
                    ⁡
                    
                        φ
                    
                
            
         where in Expressions (1) and (2), L1 represents the distance (mm) until completion of solidification after the start of solidification of the ingot, D represents a diameter (mm) of the casting billet, δ represents a thickness (mm) of a solidified shell layer of the casting billet,6Docket No. 527830US ψPreliminary Amendment represents a solidification angle (degrees) of a boundary between the molten metal and the solidified ingot with respect to a center line of the casting billet, β represents the length (mm) of the long side of each ejection port, and φ represents an angle (degrees) between a surface of each cooling nozzle perpendicular to a casting direction and an inclined surface--.
	Claims 2, 4, 6, 8, 10, 11 and 12: Canceled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1: The prior art, taken alone or in combination, fails to teach that a distance L1 until completion of solidification after a start of solidification of an ingot forming the casting billet cooled with the coolant water released from each ejection port and a length β of the long side of each ejection port is set to satisfy claimed expressions; in combination with other claimed elements as set forth in claim 1.

	The closest prior art is Langlais et al. (US 2002/0174971 A1, hereinafter Langlais). Langlais teaches a continuous casting mold (Fig. 1-3, item 10) for continuously casting a casting billet while cooling molten metal by a cooling device (items 54, 55, 60 & 61) provided at a cooling casting mold, wherein the cooling device includes multiple cooling nozzles (items 60 & 61) configured to release coolant water to the casting billet pulled out of the cooling casting mold to cool the casting billet, multiple ejection ports (end of items 60 & 61) of the multiple cooling nozzles are arranged along an outer circumferential direction of a surface of the casting billet, and each ejection port has a short side and a long side, a short axis and a long axis, or a long axis and a center line crossing the long axis, is formed in a shape elongated in a long side direction or a long axis direction, and is configured such that the long side or the long axis is arranged along an axial direction of the casting billet (para. 43, Fig. 7).
	However, Langlais fails to teach or suggest that a distance L1 until completion of solidification after a start of solidification of an ingot forming the casting billet cooled with the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E YOON whose telephone number is (571)270-5932.  The examiner can normally be reached on Monday-Friday 8 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/KEVIN E YOON/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        

2/20/2021